Citation Nr: 1760550	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-28 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a headache disorder, to include migraine headaches and chronic muscle tension headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and R.T.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1961 to August 1963.  The Veteran also service in the United States Army Reserve from August 1963 to November 1967, with periods of active duty for training (ACDUTRA) from June 14, 1964 to June 27, 1964, and from January 12, 1966 to February 25, 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the RO in Indianapolis, Indiana, which reopened service connection for a lumbar spine disability but denied service connection on the merits, and denied reopening of service connection for a headache disorder.  

The Board notes that one of the issues on appeal has been characterized and developed as a claim to reopen the previous February 2005 denial of service connection for a headache disorder; however, under 38 C.F.R. § 3.156(c)(1) (2017), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based in whole or in part on these additional service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2017).  Nonetheless, the claim will not be reconsidered under § 3.156(c) if the service records associated with the file subsequent to the initial rating decision could not have been obtained when VA first decided the claim, either because they did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, at the time of the February 2005 rating decision denying service connection for a headache disorder, the only service department records of record were service treatment records from November 1961 to August 1963, during the Veteran's active service in the United States Army.  A review of the record shows that in February 2015 VA received from the National Personnel Records Center (NPRC) additional service department records.  These records include service personnel records showing periods of ACDUTRA service and additional clinical records during the Veteran's service in the United States Army Reserve.  These records are relevant because they include treatment for severe headaches during periods of ACDUTRA service; the Veteran seeks service connection for headaches.  Given the submission of these new service department records, the Veteran's claim for service connection for a headache disorder must be reconsidered without regard to the previous February 2005 denial.  38 C.F.R. § 3.156(c).  The February 2005 rating decision, which denied the service connection claim received in September 2004, is being reconsidered in this Board decision.

On the other hand, the additional service department records are not relevant to service connection for a lumbar spine disability because the additional clinical records during the Veteran's Army Reserve service do not show any complaints, symptoms, diagnosis, or treatment for back pain or lumbar spine problems.  

Since issuance of the Statement of the Case (SOC) in August 2014, additional evidence has been received by the Board.  The Veteran's substantive appeal via VA Form 9 was received after February 2, 2013 (received by VA in August 2014); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction, which has not been requested in this case.  38 U.S.C. § 7105(e) (2012).  As such, the Board may consider this evidence in the first instance.

In October 2017, the Veteran testified at a Travel Board hearing held at the RO in Indianapolis, Indiana, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.	An August 1985 rating decision found new and material evidence had been submitted to reopen service connection, but denied service connection for a lumbar spine disability on the basis that the lumbar spine disability was not shown to be related to active service (no nexus to service).

2.	The Veteran appealed the August 1985 rating decision, and an October 1986 Board decision denied service connection on the basis that a back injury had not been shown to have occurred during service (no in-service injury).

3.	The October 1986 Board decision was final when issued.  

4.	The evidence received since the October 1986 Board decision relates to an unestablished fact of a nexus to service that is necessary to substantiate a claim for service connection for a lumbar spine disability.

5.	The Veteran is currently diagnosed with degenerative arthritis of the lumbar spine.

6.	The Veteran experienced symptoms of the lumbar spine disability during service.

7.	Symptoms of the lumbar spine disability have been continuous since service.

8.	The Veteran is currently diagnosed with a headache disorder.

9.	The currently diagnosed headache disorder had its onset during active service.


CONCLUSIONS OF LAW

1.	The October 1986 Board decision denying service connection for a lumbar spine disability was final when issued.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 20.1100(a) (2017).

2.	Evidence received since the October 1986 Board decision is new and material to reopen service connection for a lumbar spine disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

4.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a headache disorder have been met.  38 U.S.C. §§ 101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision reopens service connection for a lumbar spine disability and grants service connection for a lumbar spine disability and a headache disorder, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for a Lumbar Spine Disability

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 	 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

An August 1985 rating decision found new and material evidence had been submitted to reopen service connection, but denied service connection for a lumbar spine disability on the basis that the lumbar spine disability was not shown to be related to active service.  The Veteran appealed the August 1985 rating decision, and an October 1986 Board decision denied service connection on the grounds that a back injury had not been shown to have occurred during service.  The October 1986 Board decision, which was issued prior to the creation of the Court of Appeals for Veterans Claims (Court), was final as to the evidence then of record when issued, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7104; 38 C.F.R. §§ 3.156(a), (b), 20.1100.

Since the October 1986 Board decision, the Veteran has advanced a new theory of entitlement to service connection for a lumbar spine disability.  In an August 2013 statement, the Veteran asserts that the lumbar spine disability is the result of the impact sustained from parachute jumping during military service.

A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, the Veteran is still required to submit new and material evidence as to this theory of entitlement.  In support of the contention that the current lumbar spine disability is the result of parachute jumping during service, the Veteran has submitted additional post-service treatment records showing continuous symptoms of back pain since service separation, and provides sufficient evidence of a viable new theory of entitlement to meet the low threshold to reopen the claim.  Such evidence relates to an unestablished fact of a nexus to service, so could reasonably substantiate a claim for service connection for a lumbar spine disability.  As such, the Board finds that the additional evidence is new and material to reopen service connection for a lumbar spine disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

"Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C. § 101(21), (24) (2012); 38 C.F.R. § 3.6(a), (d) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90.

The Veteran is currently diagnosed with degenerative arthritis of the lumbar spine which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran is also currently diagnosed with a headache disorder; however, consideration of presumptive service connection for a chronic disease is not permissible for periods of ACTUDRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Therefore, consideration of 38 C.F.R. 3.307 and 3.309 (presumption of service incurrence for certain diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  Rather, the evidence must demonstrate disease or injury must have been incurred during a period of ACDUTRA or the injury incurred during a period of INACDUTRA to support award of service.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service Connection for a Lumbar Spine Disability

The Veteran generally contends that a current lumbar spine disability is the result of military service.  Specifically, the Veteran asserts sustaining a back strain while building a bridge when stationed in Germany.  See October 2017 Board hearing transcript.  Alternatively, the Veteran asserts the current lumbar spine disability is the result of the impact sustained from multiple parachute jumps during service.  See August 2013 Statement; October 2017 Board hearing transcript.

At the outset, the Board finds that the Veteran has a current lumbar spine disability.  A May 2015 VA treatment record shows X-rays of the lumbar spine revealed moderate degenerative arthritis in the lumbar spine.

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced an in-service lumbar spine injury.  Although service treatment records do not reflect any complaints, symptoms, treatment, or diagnosis for any lumbar spine problems, a May 1984 lay statement from R.B., who served with the Veteran in Germany, recalled the Veteran complained of straining his back while building a bridge.  Further, throughout the course of this appeal and to various health care professionals dating back to 1983, the Veteran has consistently reported the onset of back pain after straining the back while stationed in Germany.  See e.g., January 1983 VA treatment record.  Such back pain is subject to lay observation.   Additionally, during the October 2017 Board hearing, the Veteran testified to injuring his back while building a bridge in Germany, to experiencing back pain following parachute jumping, and that intermittent back pain persisted for the remainder of active service and since service separation.  The Board finds the Veteran's account of back pain to be credible and consistent with the places, types, and circumstances of service.  38 U.S.C. § 1154(a) (2012).  Based on the above, the Board finds that the Veteran has credibly reported lower back symptoms in service because the statements are internally consistent and consistent with the other evidence of record.

The Board next finds that the evidence is in relative equipoise on the question of whether the Veteran had continuous symptoms of lower back pain since service separation in August 1963.  Although the Veteran was not specifically diagnosed with a lumbar spine disability during active service, such is not required.  See 
38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates in-service symptoms of back pain and the Veteran has consistently reported continued back pain since service separation.  See also August 1984 Statement.  Post-service private treatment records from July 1964 show the Veteran complained of a "strain," and by the time of a January 1978 

private treatment record, the lumbar spine disability had progressed such that the Veteran was prescribed a lumbosacral spine corset.  VA treatment records starting from January 1983 also reflect regular and persistent complaints and treatment for back pain.

The evidence of record is sufficient to show "continuous" lumbar spine symptoms since service separation to meet the requirements of chronic disease presumptive service connection under 38 C.F.R. § 3.303(b).  The VA and private treatment records discussed above, the Veteran and R.B.'s previous lay statements, and the Veteran's testimony during the October 2017 Board hearing  - of back pain beginning in service and continuing to the present - are sufficient to place in equipoise the question of whether symptoms of back pain were continuous since service separation that were later later diagnosed as a lumbar spine disability of arthritis.  Importantly, the record does not contain any evidence suggesting that the current lumbar spine disability (arthritis) might be attributable to any intercurrent causes. 

Based on the foregoing, the Board finds that the Veteran's reports of an in-service lumbar spine injury and lower back symptomatology since service separation, in the context of the lay statements and testimony, VA and private treatment records, and current diagnosis of arthritis, are sufficient to place in equipoise the question of whether the current lumbar spine disability of arthritis was incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that presumptive service connection for a lumbar spine disability of arthritis is warranted under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms of arthritis of the lumbar spine.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).


Service Connection for a Headache Disorder

The Veteran generally contends that service connection for a headache disorder is warranted.  See September 2004 Claim.  The Veteran reports and has testified that the headaches began during active service. 

Initially, the Board finds that the Veteran is currently diagnosed with a headache disorder.  An April 2015 VA treatment record reflects the Veteran was diagnosed with chronic muscle tension headaches.  A March 1983 private treatment record reflects the Veteran was prescribed medication for ongoing headaches.

After a review of all the lay and medical evidence of record, the Board finds that the current headache disorder had its onset during active service.  An April 1962 service induction examination found the Veteran's neurologic system to be clinically normal, and the Veteran denied a history of frequent or severe headaches on the corresponding April 1962 Report of Medical History.  A May 1963 service separation examination shows the Veteran's neurologic system was found to be clinically normal; however, on the corresponding May 1963 Report of Medical History, the Veteran endorsed symptoms of frequent or severe headaches, which were described as frequent headaches for the past six months.  Further, service treatment records from February 1966, during a period of ACDUTRA service, show the Veteran complained of headaches that had been occurring twice a day for the past two weeks.  Subsequent post-service VA and private treatment records also show that the Veteran had consistently reported a history of recurrent headaches since service separation.  

Based on the foregoing evidence showing complaints of frequent and severe headaches during active service and treatment for frequent headaches during 

ACDUTRA service, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a headache disorder have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a lumbar spine disability is granted. 

Service connection for lumbar spine arthritis is granted.

Service connection for a headache disorder is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


